Citation Nr: 0430445	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  99-13 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hemorrhoids, status 
post hemorrhoidectomy, with anal stricture, currently rated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of June and December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In that decision, the RO 
denied a higher evaluation for residuals of a 
hemorrhoidectomy.  The veteran perfected an appeal of this 
action by the RO.  The Board notes that the veteran moved and 
the jurisdiction over his claim came under the RO in Waco, 
Texas.  

The Board remanded the claim for additional development in 
June 2003.  The requested development has since been 
completed.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran's hemorrhoids, status post hemorrhoidectomy, 
with anal stricture, are not productive of persistent 
bleeding with secondary anemia, or fissures.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 10 
percent for hemorrhoids, status post hemorrhoidectomy, with 
anal stricture, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs, including the rating 
criteria applicable to hemorrhoids.  The basic elements for 
rating the service-connected disorder have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The SOC and SSOC also 
included a summary of all of the evidence which was of record 
and the reasons for the decision.  The Board also notes that 
letters sent by the RO in April 2001 and July 2003 discussed 
the VCAA and its effect on the veteran's claim.  The letters 
notified him of the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.  He was adequately notified that he should submit any 
relevant evidence.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO decision that is the 
subject of this appeal was entered before the enactment of 
VCAA.  Obviously, VA could not have informed the veteran of 
law that did not yet exist.  Moreover, in Pelegrini II, the 
Court also made it clear that where, as in this case, notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
the pre-decision timing requirement of section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has declined the opportunity to have a 
hearing.  All relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained, including numerous 
private and VA treatment records.

The veteran has been afforded a disability evaluation 
examination by the VA to assess the severity of the disorder.  
With regard to the adequacy of the examination, the Board 
notes that the examination report reflect that the examiner 
recorded the past medical history, noted the veteran's 
current complaints, conducted a physical examination and 
blood tests, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
hemorrhoids.   Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that he is entitled to a disability 
rating higher than 10 percent for his hemorrhoids.  He states 
that the hemorrhoids cause pain, bleeding and anemia.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, 
a noncompensable rating is warranted where hemorrhoids are 
mild or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences.  A 20 percent rating is warranted where there is 
persistent bleeding with secondary anemia, or with fissures.

The evidence pertaining to the current severity of the 
veteran's hemorrhoids includes a VA record dated in October 
1997 which shows that the veteran said that he had a lot of 
trouble with his hemorrhoids.  He said that he rode a school 
bus and sat on a hard seat all day.  He did not have 
constipation.  He denied bleeding or pain in the rectum.  He 
said that he had some rectal pain off and on, but did not 
know if it was from the hemorrhoids.  He said that he always 
had stool on his underwear.  He said that he soaked in a warm 
bath and used medicated Tucks pads.  A VA record dated in 
October 1997 shows that the veteran complained of 
hemorrhoidal itching and pain.  He denied any rectal 
bleeding.  A test of his stool for blood was negative.  
Another VA record dated in October 1997 shows that the 
veteran wanted to increase his disability.  He reported that 
he drove a school bus and said that sitting aggravated his 
hemorrhoids.  A VA medical treatment record dated in December 
1997 shows that the veteran requested treatment for 
hemorrhoids.  He was advised to use Sitz baths, increase 
Metamucil, and continue Anusol.  

A VA treatment record dated in April 1999 reflects that the 
veteran's hemorrhoids were more painful and had been bleeding 
more.  Anusol was prescribed.  He was also advised to use 
Metamucil and to sit in a tub of hot water two to three times 
a day as needed.  

A VA treatment record dated in April 2002 shows that rectal 
examination revealed good tone.  Complete blood count was 
negative.  

A VA progress note dated in February 2003 shows that the 
veteran reported having a flare-up of hemorrhoids and was 
prescribed Anusol for treatment of the hemorrhoids.  

A written statement from the veteran's wife dated in July 
2003 is to the effect that the veteran has problems with 
painful rectal itching, swelling and bleeding.  He reportedly 
has constant pain in the anus.

A complete blood count report from Lakeland Laboratories 
dated in September 2003 reflects that the veteran had a 
normal red blood cell count and normal level of hemoglobin.  
His hematocrit was only slightly low at 41.8, with normal 
being 42-52.   

A VA examination report dated in September 2003 shows that 
the veteran described a rawness of his perianal area which 
caused difficulty walking.  His bowel movements were normal 
in size.  He had bleeding occasionally with constipation.  If 
he did not clean himself with a wash cloth after having a 
bowel movement, it would aggravate his rawness.  

On examination, there was no evidence of fissure or redundant 
tissue.  His hemoglobin was 14.6 and hematocrit was 43.9.  
The examiner stated that these findings meant that there was 
no evident anemia.  Examination with a finger showed some 
difficulty because of diminished caliber on the rectal floor 
and this was consistent with a fixed structure.  There was no 
fissure, no description of rectal incontinence, just the 
complaint of pain and the perianal inflammation on 
examination.  The examiner noted that the claims file was 
present and was reviewed.  A VA general medical examination 
report dated in May 2003 contains essentially the same 
information.  

Medical treatment records from Lakeland Medical Associates 
include a record dated in October 2003 which shows that the 
veteran reported having difficulty making stool and lots of 
anal pain.  He also reportedly had some difficulty with 
control.  On examination of the rectal area, he had internal 
and external hemorrhoids and anal stenosis.  Further 
evaluation with flexible sigmoidoscopy was recommended.  A 
record dated in December 2003 shows that the evaluation 
revealed a small sessile lesion in the colon, but nothing 
significant.  A VA progress noted dated in December 2003 also 
shows that a complete blood count was "ok".  

After reviewing the foregoing evidence, the Board finds that 
the veteran's hemorrhoids are not productive of bleeding 
which is so persistent that it results in secondary anemia, 
or fissures.  In this regard, there is no indication in the 
record that it is so persistent as to result in anemia.  
Multiple blood tests were all within normal limits except for 
one which was only abnormal by a very small amount. The VA 
examiner specifically stated that anemia was not evident.  
Furthermore, a heme test conducted as part of the VA 
treatment to determine the presence of blood was negative.  
Also, the veteran does not currently have any fissures.  The 
VA examination in September 2003 specifically noted that 
there were no fissures, and the medical evidence which is of 
record is negative for evidence of fissures.  The Board also 
finds that there is no evidence of moderate reduction of 
lumen or moderate constant leakage so as to warrant a 30 
percent rating under alternative Diagnostic Code 7333 for 
rating the severity of a stricture of the rectum and anus.  
Accordingly, the Board concludes that the schedular criteria 
for a disability rating higher than 10 percent for 
hemorrhoids, status post hemorrhoidectomy, with anal 
stricture are not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his hemorrhoids have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  He has not been hospitalized recently 
for this disorder.  There has been no evidence submitted that 
the veteran is unemployable due to this disability or that he 
ever lost substantial amounts of time from a job due to the 
disability.  The Board has noted that the veteran contends 
that he had to reduce his hours working as a bus drive to the 
point where he is only working half time.  However, there is 
no objective evidence to support this assertion.  There is no 
competent medical evidence such as an opinion from a doctor 
stating that he should not work.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An increased rating for hemorrhoids, status post 
hemorrhoidectomy, with anal stricture, currently rated as 10 
percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



